Citation Nr: 0715576	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  94-36 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of an 
arthroplasty of the right 5th toe.

3.  Entitlement to service connection for residuals of an 
arthroplasty of the left 5th toe.

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 15, 1973 to May 
14, 1975, from February 7 to 19, 1988, and from August 30, 
1991 to September 30, 1992.  He also had numerous periods of 
inactive and active duty for training.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which denied service connection for tinnitus and the 
residuals of arthroplasties of the left and right 5th toe.  
This decision has also awarded service connection for 
bilateral hearing loss, assigning it a noncompensable 
evaluation.  

The veteran appealed the denials of service connection and 
the issue of a higher evaluation for the hearing loss.  In 
March 1997, the Board dismissed the veteran's service 
connection claims on the basis that his response to the 
statement of the case (SOC) failed to allege any error of 
fact or law as to those claims.  The Board also denied a 
compensable rating for the service-connected hearing loss.

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (CAVC).  In December 1988, 
while his case was pending at the CAVC, VA's Office of the 
General Counsel and the veteran's attorney-representative at 
that time filed a Joint Motion for Remand and to Stay Further 
Proceedings.  In a December 1988 Order, the CAVC vacated the 
Board's March 1997 decision and remanded the case to the 
Board.  Additional development was subsequently performed, 
and in a February 2000 decision the Board again denied the 
claims.  In April 2001, VA's Office of General Counsel filed 
a Motion for Remand and to Stay Further Proceedings.  
Pursuant to the motion, the CAVC in October 2001 vacated the 
Board's February 2000 decision with respect to the service 
connection claims and remanded the case to the Board.  In a 
June 2002 decision, the Board denied the service connection 
claims.

In April 2003, the Board vacated its June 2002 decision, 
explaining that a letter from the veteran's attorney-
representative had been received at the Board on June 13, 
2002, in which he had requested additional time to review the 
record and to present additional evidence and argument.  The 
Board had noted that this letter had not been associated with 
the claims folder at the time of the June 2002 decision, and 
that a new decision would be issued.

In June 2003, the Board remanded this case to the RO for 
compliance with the provisions of the Veterans Claims 
Assistance Act of (2000) (VCAA).  Following the requested 
development, the RO issued a decision in January 2004 that 
continued its previous denials of the benefits claimed.

On June 28, 2004, the Board issued a decision which denied 
the service connection claims and which remanded the 
bilateral hearing loss claim for a VA examination.  In June 
2005, a Joint Motion to Vacate in Part and Remand was filed.  
On June 14, 2005, the CAVC issued an Order that vacated the 
Board's June 2004 decision on the denials of service 
connection and returned the case to the Board for further 
development.  

In December 2005, the Board remanded the service connection 
claims for further evidentiary development (the claim for a 
compensable evaluation for the bilateral hearing loss was 
still on remand).  An October 2006 supplemental statement of 
the case (SSOC) continued the denial of the veteran's claims.  
In March 2007, the veteran testified at a personal before the 
undersigned Acting Veterans Law Judge.  The case is again 
before the Board for further appellate consideration.

At the March 2007 hearing, the veteran raised for the first 
time a claim of entitlement to service connection for a 
disability manifested by dizziness that was incurred during 
active service and/or as proximately due to service connected 
hearing loss.  He also raised the issue of entitlement to 
service connection for tinnitus as secondary to service 
connected hearing loss that is a separate and distinct claim 
from the direct service connection claim before the Board.  
See Harder v. Brown, 5 Vet. App. 183 (1993).  These issues 
are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

In February 1992, the National Personnel Records Center 
(NPRC) provided VA with a Department of Defense (DD) Form 214 
establishing the veteran's last date of active duty service 
as August 30, 1991 to September 30, 1992 resulting in a "Net 
Active Service This Period" of 1 year, 1 month and 1 day.  
The document further reported total prior active service of 4 
years and 24 days and total prior inactive service of 14 
years, 6 months, and 14 days.  

In May 1997, the veteran submitted directly to the Board a 
copy of a DD Form 214 purporting to show active service from 
January 16, 1990 to September 30, 1992.  This document, 
however, appears to have been altered.  In this respect, the 
date of "90 JAN 16" is of a different font style used in 
the remainder of the document.  While the use of a different 
font style in and of itself does not establish alteration, 
the fact that the section entitled "Net Active Service This 
Period" reports 1 year, 1 month and 1 day raises questions 
as to the authenticity of the document.

The Board cannot, at this time, rely upon the DD Form 214 
submitted directly by the veteran as an authentic document 
verifying his active service.  Accordingly, the Board will 
undertake further development to attempt to corroborate the 
veteran's claimed period of active service.  The June 2005 
Joint Motion for Remand had stated that the Board should have 
identified with precision all of the veteran's periods of 
service.  However, on the record in March 2007, the veteran's 
attorney agreed that verification was only relevant and 
necessary for the veteran's period of service beginning in 
1990.  See Transcript of March 2007 Central Office Hearing 
pp. 20-21.

In regard to the veteran's claims for service connection, the 
veteran's attorney has highlighted a service medical record 
showing that hallux valgus of the feet was first shown during 
a period of inactive service in March 1973.  No conditions of 
the feet are noted on entrance examinations for the periods 
of service in May 1973 and 1990.  The veteran, therefore, 
must be presumed to have entered service in sound condition.  
38 U.S.C.A. § 1111 (West 2002).  VA holds the burden of 
proving by clear and unmistakable evidence that both (1) the 
veteran's disease or injury pre-existed service and (2) that 
such disease or injury was not aggravated by service.  
VAOGCPREC 3-2003 (July 15, 2003).  The Board finds that 
medical examination and opinion is necessary to decide the 
service connection claims.

Also, the veteran's claim for a compensable evaluation for 
bilateral hearing loss was remanded by the Board for a VA 
examination in June 2004.  The record indicates that the 
veteran had failed to report to two examinations in 2002, 
noting that he had not been able to get time off from work.  
Subsequent to the 2004 remand, the veteran was sent 
correspondence in May 2006 concerning the development of this 
claim.  No response was received from the veteran, and he had 
not indicated that he was willing to appear for an 
examination.  However, during the March 2007 hearing 
testimony, he indicated that he wanted to appear for an 
examination.  Therefore, based on the above, it is found that 
VA examination should be conducted as instructed by the Board 
in June 2004.


Accordingly, the case is REMANDED for the following action:

1.  Send notice of the following:
    a) the provisions of 38 U.S.C.A. 
§ 1111 may apply to the case so that VA 
holds the burden of proving by clear and 
unmistakable evidence that both (1) the 
veteran's disease or injury pre-existed 
service and (2) that such disease or 
injury was not aggravated by service; 
    b) the provisions of 38 C.F.R. § 3.655 
that provides for the consequences for 
failing to report for VA examination;
	c) request the veteran to identify all 
private and VA treatment records, not 
currently associated with the claims 
folder, that may be relevant to his 
claims; and
	d) provide the veteran notice of the 
criteria for establishing a disability 
rating and effective date of award 
consistent with the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  Send to the appropriate service 
department a copy of the DD 214 submitted 
by the NPRC in February 1992 and a copy 
of the DD 214 submitted by the veteran in 
May 1997.  Request verification as to 
whether the veteran served on active duty 
from January 16, 1990 to September 30, 
1992 as claimed by the veteran.  
Additionally, request from the Department 
of Defense Finance and Accounting Service 
or other appropriate agency the veteran's 
pay records for the years 1990 through 
1992.

3.  Readjudicate the issue of the 
veteran's verified period of active 
service for the time period of 1990 
through 1992.

4.  Schedule the veteran for appropriate 
VA examination to determine the nature 
and etiology of his bilateral foot 
disability.  The examiner should be 
instructed as to the exact dates of the 
veteran's period of active service from 
1990 through 1992.  The examiner should 
review the contents of the entire claims 
files, and obtain relevant history from 
the veteran.  Following the examination, 
the examiner should express opinion on 
the following questions: 
	a) what is the diagnosis, or diagnoses, 
of current foot disorders; and, for each 
disorder found, 
	b) whether it is clear and unmistakable 
that the veteran's hallux valgus documented 
during a period of inactive duty for 
training in March 1973 did not undergo a 
permanent increase in severity during his 
period of active service from May 1973 to 
May 1975;
	c) whether the evidence clearly and 
unmistakably establishes that any currently 
diagnosed foot disorder pre-existed his 
period of active service beginning in 1990 
and, if so,
	d) whether it is clear and unmistakable 
that such disorder(s) did not undergo a 
permanent increase in severity during this 
period of active service that was beyond 
the natural progress of the disorder; OR
	e) is it at least as likely as not 
(probability of 50% or greater) that any 
disorder first manifested after this period 
of service, if any, is the result event(s) 
during active service (including the 
wearing of military provided shoes) or, 
alternatively had its onset this period of 
service; and 
	f) whether it is at least as likely as not 
(probability of 50% or greater) that any 
treatment received during service for these 
disorders was intended to ameliorate the 
condition.

The examiner must provide a rationale for 
the opinions expressed.  A complete 
rationale for any opinions expressed must 
be provided. 

5.  The veteran must be provided VA ear, 
nose and throat (ENT) and audiology 
examinations.  The examiner should be 
instructed as to the exact dates of the 
veteran's period of active service from 
1990 through 1992.  The examiner should 
review the contents of the entire claims 
files, and obtain relevant history from 
the veteran.  Following the examination, 
the examiner should express opinion on the 
following questions:
	a) whether the evidence clearly and 
unmistakably establishes that tinnitus pre-
existed his period of active service 
beginning in 1990 and, if so,
	b) whether it is clear and unmistakable 
that tinnitus did not undergo a permanent 
increase in severity during this period of 
service that was beyond the natural 
progress of the disorder; OR
	c) is it at least as likely as not that 
tinnitus had its onset in service or, if 
first manifested after the period of 
service in 1990, is the result event(s) 
during active service (including noise 
exposure for all combined periods of 
active service)? 

The audiological examination must include 
the average decibel (dB) loss of each ear, 
as well as CNC Scores for each ear.  The 
audiologist should review prior VA 
audiology examinations and be requested to 
comment on the reliability of audiometric 
testing and determine whether brainstem 
auditory evoked response testing is 
necessary to validate the results.  A 
complete rationale for any opinions 
expressed must be provided.

6.  Once the above-requested development 
has been completed, the veteran's claims 
must be readjudicated.  If any of the 
decisions remain adverse to the veteran, 
he and his attorney-representative must be 
provided with an appropriate supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

